Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/015,079 filed 6/21/2018 has been examined.
In this Office Action, claims 1-3 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
identify useful features of the records in the first and second training data sets.
The limitation of identify useful features of the records in the first and second training data sets, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “reconciliation system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “reconciliation system” language, identifying in the context of this claim encompasses the user manually determining generically “useful” features in generic data sets. Similarly, the limitation of receiving; conforming; identifying; and storing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
generic “useful” features based on generic training data. If a claim limitation, under its broadest
reasonable interpretation, covers performance of the limitation in the mind but for the recitation
of generic computer components, then it falls within the “Mental Processes” grouping of abstract
ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
generating a listing of generic “useful” features based on generic training data is a method of human activity in commercial or legal interactions/activities.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a system to perform both the conforming; identifying; and storing and identifying steps. The system in both steps is recited at a high level of generality (i.e., as a generic system without statutory hardware performing a generic function of generating lists of features) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic system to perform both the conforming; identifying; and storing and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to 

Dependent claims 2-3 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-3 are also directed towards
nonstatutory subject matter.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/532,040. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove the limiations below in order to broaden the scope of the invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




App. No. 16/532,040
1. A reconciliation system, comprising:

a training module having a machine learning component programmed to receive training
data, the training data including a plurality of training data sets and match data that identifies records in a first training data set that includes records that match records in a second training data set, 
the first training data set conforming with a first system, the second training data set
conforming with a second system, the first and second systems having different data structures,

the machine learning component being further configured to identify useful features of the records in the first and second training data sets, 
the useful features comprising relationships that may be used to distinguish matching records in the training data from nonmatching records, the training module being further configured to store the useful features











2. The reconciliation system recited in claim 1, wherein at least one of the first and second
systems comprises a financial system.


3. The reconciliation system recited in claim 1, wherein at least one of the first and second
systems compromises an operational system.


a training module having a machine learning component programmed to receive training data, the training data including a plurality of training data sets and match data that identifies records in a first training data set that includes records that match other records in a second training data set, 
the first training data set conforming with a first system, the second training data set conforming with a second system, the first and second systems having different data structures;

the training module being further configured to identify useful features of the records in the first and second training data sets,

 the useful features comprising relationships that tend to distinguish matching records in the training data from nonmatching records, the training module being further configured 

the training module being still further configured to identify the useful features by analyzing relationships between fields within records in a match pair, wherein the match pair constitutes a first record and at least a second record, the first record being within the first training data set and the second record being in the second training data set.

2. The reconciliation system recited in claim 1, wherein analyzing the relationships between fields comprises performing a similarity measure analysis on fields within the first record and fields within the at least second record.

3. The reconciliation system recited in claim 2, wherein a useful feature correlates to a pair of records and further wherein the similarity measure analysis comprises an algebraic operation that identifies one or more fields within the pair of records that 

4. The reconciliation system recited in claim 1, wherein the training module is further configured to identify tranches within which records may be placed based on the useful features.

5. The reconciliation system recited in claim 4, wherein only a subset of useful features are used to identify the tranches, the subset being based on a likelihood of match.

-24-

6. The reconciliation system recited in claim 4, wherein the training module is further configured to perform a dimensional reduction to reduce the number of useful features used to identify tranches.

7. The reconciliation system recited in claim 1, wherein the training module is further 

8. The reconciliation system recited in claim 7, wherein the training module is further configured to implement a secondary classifier to determine that two or more records in one data set constitute a match to one record in another data set.

9. The reconciliation system recited in claim 4, wherein the training module is further configured to identify subtranches that may be used to categorize records having slight deviations in values for useful features.

10. The reconciliation system recited in claim 4, wherein the training module is further configured to identify offset tranches having bin edges that differ from a corresponding tranche based on a useful feature.

11. The reconciliation system recited in claim 4, wherein the training module is further configured to perform dynamic tranching to identify match pairs.

12. The reconciliation system recited in claim 1, wherein the training module is further configured to recalibrate match probabilities.

13. The reconciliation system recited in claim 1 wherein the training module is configured to identify useful features by constructing sets of matches and nonmatches from the training data, and also to construct a vector space of columns from both sources, and additionally containing dimensions for each column.

-25-

14. The reconciliation system recited in claim 13, wherein a first dimension represents the sum of the rows in that match/nonmatch and another dimension represents the average.



16. A method for reconciling data, comprising:

receiving training data at a training module, the training data including a plurality of records of at least two types, and match data that identifies records of a first data type that match records of a second data type, the first data type conforming with a first system, the second data type conforming with a second system, the first and second systems having different data structures;

identifying useful features of the records, the useful features comprising relationships that tend to distinguish matching records in the training data from nonmatching records, the training module being further configured to store the useful features as a machine learning model; and






















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al., US Pub. No. 2017/0052958A1. 

As to claim 1, Manning discloses a reconciliation system, 
(Manning [0055] Entity resolution system 120 can be a computing system configured to associate related records to common entities across multiple lists.)
comprising:

a training module having a machine learning component programmed to receive training
data, 
(Manning [0108] and Fig. 5 )

the training data including a plurality of training data sets 
(Manning [0144] As described above, active learning techniques may significantly speed up model training ( e.g., training pair evaluation models and blocking models) by intelligent


and match data that identifies records in a first training data set that includes records that match records in a second training data set, 
(Manning [0098] Additionally, as mentioned, in some implementations records may be grouped based on matches between two or more fields.; see also [0014] accessing a blocking model including information indicative of at least a first field and a second field to be compared between candidate pairs of records; comparing a value of the first field of the first record with a value of the first field of the second record to determine first matching fields
See also [0121] D. Example Pair Generation
[0122] After one or more records from first list 140 and second list 150 have respectively been assigned to one or more groups, entity resolution system 120 uses a pair generator 530 to process at least one group from first list 140 and at least one group from second list 150. Pair generator 530 can associate a record of the one or more groups from first list 140 with a record of a group in the one or more groups from second list 150, as further explained in FIG. 7.
The respective groups of each record can be chosen because the one or more fields that the groups were grouped by were similar.)

the first training data set conforming with a first system, the second training data set conforming with a second system, 
(Manning [0057] Entity resolution system 120 can read data from multiple lists (e.g., first list 140 and second list 150) from one or more data storage devices ( e.g., data storage device 130). Entity resolution system 120 can store resolution data on at least one of client computing device 110, entity resolution system 120, data storage device 130, first list 140, and second list 150.

the records from first list 140 and second list 150. Entity resolution system 120 can use the pairs to provide insights about a particular entity.)

the first and second systems having different data structures,
(Manning [0053] First list 140 and second list 150 can be any type of list, including a data structure, or part of a data structure, a database, or part of a database. Some examples of data
structures are arrays, tuples, hash tables, sets, graphs, queues, stacks, etc.)

the machine learning component being further configured to identify useful features of
the records in the first and second training data sets, 
(Manning teaches finding resolution data, i.e. useful data see [0058] Entity resolution system 120 can use the resolution data to associate records retrieved from first list 140 and second list 150. Entity resolution system 120 can also pair the records from first list 140 and second list 150. Entity resolution system 120 can use the pairs to provide insights about a particular entity. ;
See also [0055] For example, entity resolution system 120 can be a computer system configured to execute software or a set of programmable instructions that collect or receive records from different lists and process those records to associate related records to common entities that may not have useful identical fields while still excluding unrelated entity records, resulting in the identification of entity records that relate to a common entity)


the useful features comprising relationships that may be used to distinguish matching records in the training data from nonmatching records, 
(Manning

see also  [0148] G. Examples of Filtering
[0149] After the assessment in record assessor 560, the pairs with the scores can be filtered in a filter 570. Filtering can distinguish pairs that have a match probability above a certain threshold. Distinguishing the pairs can include indicating in the records that they are associated with other records. Distinguishing can also include gathering the pairs that have a match probability above a certain threshold in a data structure. The threshold can be user specified or automatically generated based on the output of record assessor 560.)

the training module being further configured to store the useful features as a machine learning model 
(Manning [0057] Entity resolution system 120 can store resolution data on at least one of client computing device 110, entity resolution system 120, data storage device 130, first list 140,
and second list 150.
And [0058] Entity resolution system 120 can use the resolution data to associate records retrieved from first list 140 and second list 150.;).


It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply an entity resolution system using models as a reconciliation system as taught by Manning since it was known in the art that when a blocking model generates a group that exceeds or does not satisfy a threshold for a graph metric, this may indicate that the blocking model is not effective where for example, when a blocking model generates a group of records having a large diameter ( e.g., a diameter that exceeds a particular threshold), this may 

As to claim 2, Manning discloses the reconciliation system recited in claim 1, wherein at least one of the first and second systems comprises a financial system
(Manning [0009] According to an aspect, wherein the plurality of records comprises a plurality of credit card transaction records, and wherein the entity associated with each record of the plurality of records comprises a merchant. ; see also [0071] Alternatively, type of the provisioning entity category 360 can include a merchant category code ("MCC") used by credit card companies to identify any business that accepts one of their credit cards as a form of payment. For example, MCC can be a four-digit number assigned to a business by credit card companies (e.g., American Express™, MasterCard ™, VISA™) when the business first starts accepting one of their credit cards as a form of payment;
See also [0007] As described below, records in a data structure (e.g., a list) may include one or more fields. A field may include any data, information, or things, such as a person, a place, a merchant, an account, a credit card, a transaction, a transaction amount, and/or the like.;
See also [0074] In some embodiments, each record data can include categories of information not shown in FIG. 3, including for example consuming entity loyalty membership category, consuming entity credit card type category, consuming entity age category, consuming entity gender category, consuming entity income category, consuming entity with children category, product information category, and service information category.).



resolution system 120, data storage device 130, first list 140, and second list 150.; see also [0009] According to an aspect, wherein the plurality of records comprises a plurality of credit card transaction records, and wherein the entity associated with each record of the plurality of records comprises a merchant.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murrish et al., US Pub. No. US2020/0251225 A1, teaches methods for transforming raw healthcare data into relevant healthcare data are provided. Transformation of raw healthcare data into relevant data is accomplished by receiving raw data from a plurality of disparate data sources, indexing the data, and mapping the data. Embodiments transform raw data into relevant data through the use of natural language processing, synonymy and ontology mapping, and adaptive knowledge processing. The relevant data is stored in a one record that includes information necessary to understand and represent that patient;
Stoica-Beck et al., US Pub. No.: US 2017/0329817, teaches methods directed towards managing data using modeling platform. A principal data set and match data set may be provided. The principal data set may include principal objects and the match data set may include other model objects. Blocking may associate each of the plurality of principal objects 




CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/8/2022